Citation Nr: 0418009	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  03-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the VA RO in Milwaukee, Wisconsin.  The Board notes that in 
July 2003 the veteran elected to participate in the Decision 
Review Officer (DRO) review process.  In a September 2003 
decision, the DRO concluded that the evidence did not warrant 
an increase of the veteran's 20 percent rating for his left 
knee disability.

For good cause shown, namely the veteran's age, his motion 
for advancement on the docket has been granted.  See 
38 U.S.C.A. §  7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence need to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's left knee manifestations consist of 
arthritis resulting in pain, with evidence of a limitation of 
flexion to not less than 120 degrees; there is no evidence of 
recurrent subluxation, lateral instability more nearly 
resulting in severe disability and no evidence of frequent 
episodes of locking or joint effusion or other additional 
functional limitation.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  



The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

In April 2003, the RO received the veteran's claim of 
entitlement to an increased evaluation.  Then, by letter 
dated later in April 2003, the RO advised the veteran to send 
any recent records of treatment for the left knee to VA, or, 
if he desired VA to obtain such on his behalf, to complete 
the requisite consent forms.  The RO also invited the veteran 
to submit additional written statements pertinent to his 
claim and notified him of VA's efforts to schedule him for an 
examination in connection with his claim.  The RO also 
requested the veteran to advise VA about any evidence he 
wanted VA to try to obtain and consider.  Additionally, in 
the May 2003 rating decision, the RO included a brief 
recitation of the provisions of the VCAA, to include 
reference to the April 2003 letter sent to the veteran and 
the absence of any response to such information request.  The 
RO then advised the veteran as to the law and regulations 
governing his claim, the evidence that had been obtained and 
considered, and, the reasons and bases for the partial grant 
of benefits.  In the supplemental statement of the case, the 
RO included notice to the veteran to submit recent treatment 
records from his private physician.  The RO also advised the 
veteran as to the most recent VA treatment records that had 
been obtained and advised him as to the reasons and bases for 
the continued denial of a higher evaluation.  Another 
supplemental statement of the case reflects that the RO 
considered additionally submitted private records.  As such, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records as well as identified records of private and 
VA treatment have been associated with the claims file and 
considered in the course of this appeal.  The veteran has not 
identified other outstanding records that he wants VA to 
obtain or that he feels are relevant to his claim.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  In this case, 
the veteran was afforded a VA examination in May 2003.  The 
Board notes that the examining physician considered factors 
relevant to the veteran's claim and the examination report 
contains findings pertinent to the veteran's left knee 
disability.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to evaluate the 
claim and further examination is not necessary.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.  



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for 
assignment of a 20 percent rating when there is dislocated 
semilunar cartilage, with frequent episodes of "locking 
pain," and effusion into the joint.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97, 
published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability, beyond those set 
out in brief herein below.

In a rating decision dated in August 2002, the RO granted 
service connection and assigned an initial 10 percent 
evaluation for degenerative joint disease of the left knee, 
effective July 17, 2001.  In April 2003, the veteran 
requested that his left knee disability be re-evaluated.  In 
a May 2003 rating decision the RO increased the assigned 
rating to 20 percent, effective April 3, 2003.  The relevant 
medical evidence includes private treatment records and VA 
examinations dated in March 2002 and May 2003 VA 
examinations.

In treatment records from Dr. J. Mazza dated November 2000 
and May 2001, the veteran complained of pain and discomfort 
of the lower two thirds of the left lower leg.  Examination 
revealed crepitation and a gritty grinding sensation with 
muscle contraction just to the lateral aspect of the edge of 
the tibia.  Dr. Mazza's diagnosis was inflammatory tendonitis 
of the anterior tibialis muscle, and he referred the veteran 
to Dr. K. Stone for further evaluation.

Dr. Stone's September 2001 and January 2002 treatment records 
note that the veteran complained of pain upon ambulation, 
weightbearing and pivoting on the knee, treated with Vioxx.  
Examination revealed no swelling, deformity or effusion, but 
there was some medial joint line tenderness.  Range of motion 
was within normal limits, and there was some crepitus on the 
left side, emanating from the medial joint space and the 
patellofemoral joint.  X-rays established the presence of 
left knee arthritis and a left medial femoral condyle 
osteochondral defect.  

VA outpatient records dated from July 2001 and January 2002 
note the veteran's complaints of pain and discomfort in his 
left knee, relieved with medication.

At the time of the VA examination conducted in March 2002, 
the veteran complained of pain in his left knee that was 
exacerbated by walking less than a block.  He denied redness, 
heat, edema, or locking, but stated that his knee 
occasionally gave way.  He denied use of crutches, a brace or 
a cane at that time.  He reported a history of flare-ups , 
during which he would sit for relief and would also limp.  
The examiner noted no significant limp on examination.  The 
examiner noted that there was no evidence of tenderness, 
instability or effusion, but there was slight crepitus.  X-
rays revealed the presence of left knee arthritis.  Flexion 
of the left knee was limited to 120 degrees, but extension 
was normal (to zero degrees).  There was evidence of pain 
with an attempt to squat fully.  

In May 2003, the veteran presented for a VA joints 
examination.  The VA examiner noted the veteran's complaints 
of left knee pain that occurred on a daily basis and could 
last anywhere from a half-hour to a whole hour, requiring him 
to sit down for relief.  He reported taking Propoxyphene for 
pain.  He denied any stiffness, swelling, instability or 
locking.  The veteran identified precipitating factors as 
walking, lifting or any slight twisting of the knee.  The 
veteran reported he had difficulty walking one block and used 
a cane to assist with ambulation.  Examination revealed no 
swelling.  There was slight discomfort on pressure over the 
left patella, without grinding.  There was tenderness along 
the medial joint line.  The collateral ligaments were stable 
and Lachman and anterior and posterior drawer sign testing 
was negative.  There was a slight popping on McMurray's 
testing on the left, with mild discomfort.  The veteran's 
gait was described as definitely antalgic with a significant 
limp due to pain in the left knee.  The examiner then stated 
that the veteran's knee motion was "normal bilaterally with 
flexion of 40 (sic) degrees and extension to zero degrees" 
and noted that the veteran did not complain of any 
significant discomfort with flexion and extension.  The 
diagnosis was degenerative joint disease of the left knee 
with progressive symptoms of pain and increasing limitation 
of activity, with an abnormal gait as a result of the pain, 
presently requiring the assistance of a cane and taking 
Propoxyphene, a narcotic type of pain medication.

A July 2003 VA outpatient note includes reference to possible 
cartilage damage without much osteoarthritis.  

An October 2003 clinic note reflects evaluation of left knee 
problems by a private physician.  The veteran complained of 
pain with weightbearing limiting his ability to ambulate to 
less than a block.  The veteran denied night pain.  He 
reported taking medications for pain and using a cane all of 
the time.  Examination revealed mild varus of both knees 
without evidence of joint effusion.  The veteran demonstrated 
full knee extension and flexion to 130 degrees with trace 
medial laxity.  Lachman and drawer testing was negative.  
There was some tenderness to palpation along the medial side 
of the joint.  X-rays showed an old defect in the medial 
femoral condyle consistent with an old injury.

Analysis

The veteran's left knee is currently rated as 20 percent 
disabling pursuant to Diagnostic Code 5010-5261.  38 C.F.R. § 
4.27 (2003) provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  

The Board first notes that although the claims file contains 
X-ray evidence of arthritis, the currently assigned 20 
percent rating is in excess of the schedular maximum for 
arthritis in one joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The Board has also considered entitlement to a higher 
evaluation based on motion limitation, pursuant to Diagnostic 
Code 5260 as well as Diagnostic Code 5261.  With respect to 
the latter, the competent medical evidence of record, to 
include the most recent VA examination report and the private 
evidence of record, fails to document any limitation of left 
knee extension.  The VA examination report specifically notes 
that the veteran retains the ability to extend his knee to 
zero degrees without pain, consistent with the other 
competent medical evidence of record.  As such, there is no 
basis to assign a higher rating under Diagnostic Code 5261.  

The Board also notes that at the time of the veteran's May 
2003 VA examination the examiner described a normal range of 
left knee motion.  Normal knee motion is defined as from zero 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2003).  Thus, although the transcript of the 
examination notes demonstrated flexion to only 40 degrees, 
such appears to be a typographical error when considered in 
conjunction with the examiner's assessment that the veteran 
demonstrated a full range of left knee motion.  In support of 
such conclusion the Board emphasizes that the remaining 
competent medical evidence fails to show a significant 
limitation of left knee flexion.  In fact, both the previous 
VA examination report, and the private medical examination 
results subsequent to the VA examination in May 2003, fail to 
show motion limited to less than 120 degrees flexion.  Such 
degree of flexion limitation does not warrant assignment of 
an evaluation in excess of 20 percent pursuant to Diagnostic 
Code 5260.  

With regard to the above, the Board also notes that the 
competent evidence does not show that the veteran's motion is 
limited beyond 120 degrees flexion or zero degrees extension 
due to pain, even during flare-ups or with use.  The recent 
VA examination report includes findings and conclusions 
specifically relevant to whether the veteran's left knee 
motion is additionally limited due to pain.  As noted, the 
evidence shows that the veteran retains pain-free motion and 
both VA examiners have noted the absence of objective 
findings related to weakness, fatigue, redness, atrophy, etc. 
indicative of additional functional loss within the appeal 
period.  Instead, as acknowledged by the recent VA examiner 
and by the private physician, the objectively demonstrated 
loss of motion is itself due to pain.  With consideration of 
examination findings of normal flexion and extension, or 
flexion limited to, at most, 120 degrees, the current 20 
percent rating is therefore itself based on contemplation of 
additional functional loss such as the need for the veteran 
to use a cane or the resulting limp experienced by the 
veteran during exacerbations of left knee symptomatology.  
The evidence does not show, however, that the veteran 
warrants assignment of an increased rating based on such 
factors.  38 C.F.R. §§ 4.40, 4.45.    

The Board also notes that there are no objective findings of 
recurrent subluxation or lateral instability that would 
warrant a higher rating assignment for the veteran.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Rather, the 
May 2003 VA examiner noted only some slight popping but with 
stable ligaments and negative anterior and posterior drawer 
signs.  Consistent with this assessment, the March 2002 
examiner had noted no sign of instability or locking and the 
October 2003 private medical evidence notes only "trace" 
laxity.  Thus, the medical evidence does not support 
assignment of a higher rating of 30 percent based on severe 
knee impairment due to instability or subluxation under 
Diagnostic Code 5257.  Moreover, absent evidence of such 
subluxation in addition to motion limitation warranting at 
least a zero percent rating under Diagnostic Code 5260 or 
5261, separate ratings under Diagnostic Code 5003/5010 and 
Diagnostic Code 5257 are not warranted pursuant to VAOPGCPREC 
23-97, published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998).  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2003).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of neurologic involvement or 
symptomatic scarring associated with the service-connected 
left knee disability.  No other diagnostic codes are shown to 
be applicable based on the nature of the symptoms complained 
of by the veteran and documented in the medical evidence of 
record.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the competent and probative 
evidence of record shows only that the veteran's left knee 
disability results in pain on use and pain with motion not 
causing a limitation of flexion to less than 120 degrees and 
without evidence of subluxation, laxity, limited extension, 
weakness or other functional impairment more nearly 
approximating the criteria for an evaluation in excess of 20 
percent.  Thus, since the preponderance of the evidence is 
against the veteran's claim for increase, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



